DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electromagnetic matching structures and one-part waveguides must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-12, 15-18 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wojnowski et al. (US 2020/0021002).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
In regards to claim 1, Wojnowski discloses of a radio-frequency device, comprising: a semiconductor package (for example 110, 210, 310, 410), comprising: a radio-frequency chip (for example 112, 212, 312), and a radio-frequency antenna (for example 130-2, 230-1, 330-2), wherein the semiconductor package is configured to be mechanically and electrically connected to a circuit board (for example 140, 240) via at least one connecting element (for example 150, 250, 350, 450) of the semiconductor package, with a surface of the semiconductor package facing the circuit board (for example see Figs 1A-1B, 2); and a waveguide structure (for example 120, 220, 230-3, 320, 330-4) oriented in a direction parallel to the surface of the semiconductor package (110, 210, 310), wherein the radio-frequency antenna is configured to at least one of: emit radiation into the waveguide structure in the direction parallel to the surface of the semiconductor package (for example see Figs 1A-1B, 2, 4A and Paragraphs 0025, 0036), or receive signals (for example see Paragraphs 0025, 0027, 0032, 0036, 0039) via the waveguide structure in the direction parallel to the surface of the semiconductor package (for example see Figs 1A-1B, 2-3, 4A-4B and Paragraphs 0013-0039).  
In regards to claim 2, Wojnowski discloses of the radio-frequency device as claimed in claim 1, wherein the waveguide structure has a recess with metallized inner walls formed in the circuit board (for example see Figs 2-3, 4A-4B and Paragraphs 0025, 0032, 0036.  
In regards to claim 3, Wojnowski discloses of the radio-frequency device as claimed in claim 2, wherein: a first part of the waveguide structure comprises the recess 
In regards to claim 7, Wojnowski discloses of the radio-frequency device as claimed in claim 1, wherein the waveguide structure is at least partially formed by an injection-molded plastic with metallized inner walls (for example see Figs 1A-1B, 2-3, 4A-4B and Paragraphs 0011, 0014, 0019-0020, 0022, 0025-0027, 0030-0033, 0036).  
In regards to claim 8, Wojnowski discloses of the radio-frequency device as claimed in claim 1, wherein: an opening cross-section of the waveguide structure is rectangular, and a longer rectangle side of the opening cross-section extends in a direction perpendicular to the surface of the semiconductor package (for example see Figs 2-3 and Paragraphs 0027, 0048).  
In regards to claim 9, Wojnowski discloses of the radio-frequency device as claimed in claim 1, wherein the radio-frequency antenna protrudes at least partially into the waveguide structure (for example see Figs 1A-1B, 2-3, 4A-4B).  
In regards to claim 10, Wojnowski discloses of the radio-frequency device as claimed in claim 1, wherein the radio-frequency antenna is configured to emit radiation centrally into the waveguide structure (for example see Figs 1A-1B, 2, 4A and Paragraphs 0025, 0027).  
In regards to claim 11, Wojnowski discloses of the radio-frequency device as claimed in claim 1, wherein the radio-frequency antenna is arranged on a surface of the semiconductor package facing the circuit board, or on a surface of the semiconductor package facing away from the circuit board (for example see Figs 1A-1B, 2-3, 4A-4B).  

In regards to claim 15, Wojnowski discloses of the radio-frequency device as claimed in claim 1, wherein the waveguide structure is configured to at least one: transmit signals from the radio-frequency antenna to at least one of a radiation element or an additional radio-frequency chip, or transmit signals to the radio-frequency antenna from at least one of a radiation element or additional radio-frequency chip (for example see Figs 1A-1B, 2-3, 4A-4B and Paragraphs 0012-0039).  
In regards to claim 16, Wojnowski discloses of the radio-frequency device as claimed in claim 1, the semiconductor package further comprising: a substrate, wherein the radio-frequency chip is mounted on the substrate by means of a flip-chip technique (for example see Paragraphs 0052, 0056), and the substrate is connected to the circuit board via the at least one connecting element (see 150, 250, 350, 450, 550, 650, 750).  
In regards to claim 17, Wojnowski discloses of the radio-frequency device as claimed in claim 1, the semiconductor package further comprising: an encapsulation material (for example see Paragraph 0016 and 0027), wherein the radio-frequency chip is at least partially encapsulated by the encapsulation material, and wherein a surface of the encapsulation material and a surface of the radio-frequency chip lie in a plane (for example see Figs 1A-1B, 2-3, 4A-4B and Paragraphs 0016, 0027).  

In regards to claim 22, Wojnowski discloses of a method for producing a radio-frequency device, the method comprising: generating a semiconductor package (for example 110, 210, 310, 410), comprising: a radio-frequency chip (for example 112, 212, 312), and a radio-frequency antenna (for example 130-2, 230-1, 330-2), wherein the semiconductor package is configured to be mechanically and electrically connected to a circuit board (for example 140, 240) via at least one connecting element (for example 150, 250, 350, 450) of the semiconductor package, with a surface of the semiconductor package facing the circuit board (for example see Figs 1A-1B, 2); and generating a waveguide structure (for example 120, 220, 230-3, 320, 330-4) oriented in a direction parallel to the surface of the semiconductor package (110, 210, 310, 410), wherein the radio-frequency antenna is configured to at least one of: emit radiation into the waveguide structure in the direction parallel to the surface of the semiconductor package (for example see Figs 1A-1B, 2, 4A and Paragraphs 0025, 0036), or receive signals (for example see Paragraphs 0025, 0027, 0032, 0036, 0039) via the waveguide structure in the direction parallel to the surface of the semiconductor package (for example see Figs 1A-1B, 2-3, 4A-4B and Paragraphs 0013-0039).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wojnowski et al. (US 2020/0021002).
In regards to claim 4, Wojnowski discloses of the radio-frequency device as claimed in claim 3 as found within the explanation above.
However, Wojnowski does not explicitly disclose of wherein the first part of the waveguide structure and the second part of the waveguide structure essentially have an identical measurement in a direction perpendicular to the surface of the semiconductor package.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second part of the waveguide to have essentially identical measurements as a matter of design choice to achieve the desired operational output of the waveguide and since it has been held that such a modification would have involved a mere change in size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. (see In re Rose, 105 USPQ 237 (CCPA 1955))
In regards to claim 6, Wojnowski discloses of the radio-frequency device as claimed in claim 1 as found within the explanation above.

However, Wojnowski does disclose that the specific examples described are not limited to these examples, and that any suitable combination of features, packages, aspects, modifications, equivalents or elements would being within the scope of the disclosure and be appreciated by one having ordinary skill in the art. (see Paragraphs 0056-0058)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the waveguide comprising a one-part waveguide as an obvious matter of design choice that would reduce complexities and manufacturing of the waveguide to deliver the desired operations of the radio-frequency device. 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wojnowski et al. (US 2020/0021002) in view of Kim et al. (US 2016/0301125).
In regards to claims 19-21 Wojnowski discloses of the radio-frequency device as claimed in claim 1 as found within the explanation above.
However, Wojnowski does not explicitly disclose of wherein the waveguide structure is configured to transmit a TE-mode, TE10 fundamental mode; or wherein the waveguide structure comprises a WRX-waveguide, where X is less than 100.
Kim discloses of a radio-frequency device, comprising: a semiconductor package, comprising: a radio-frequency chip (for example see Paragraphs 0016-0020, and a radio-frequency antenna (for example see feeder/probe), with a surface of the semiconductor package facing a circuit board (for example silicon chip/board); and a waveguide structure oriented in a direction parallel to the surface of the semiconductor package, wherein the radio-frequency antenna is configured to at least one of: emit radiation into the waveguide structure in the direction parallel to the surface of the semiconductor package, or receive signals via the waveguide structure in the direction parallel to the surface of the semiconductor package (for example see Figs 1-18 and Paragraphs 0047-0085), wherein the waveguide comprises a WR 10 waveguide (10<100) that can operated in a TE mode, including a fundamental TE 10 mode (for example see Paragraphs 0050 and 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the waveguide comprising a WRX-waveguide (where X<100) operating in a TE or TE10 mode as taught by Kim for operating the waveguide in accordance with industry modes and standards to achieve the desired operational performance of the radio-frequency device.  

Allowable Subject Matter
Claims 5, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 5, the prior art does not disclose of the radio-frequency device as claimed in claim 3, wherein when a mechanical connection is made between the first part and the second part, an electromagnetic matching structure is arranged., nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 13, the prior art does not disclose of the radio-frequency device as claimed in claim 1, wherein the radio-frequency antenna comprises a differential antenna, a width of which increases in a direction parallel to the surface of the semiconductor package, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 14, the prior art does not disclose of the radio-frequency device as claimed in claim 1, wherein: the semiconductor package comprises at least one additional radio-frequency antenna, the radio-frequency device comprises at least one additional waveguide structure, which is aligned in a direction parallel to the surface of the semiconductor package, the additional radio-frequency antenna is configured to at least one of: emit radiation into the additional waveguide structure in the direction parallel to the surface of the semiconductor package, or receive signals via the waveguide structure in the direction parallel to the surface of the semiconductor package, the radio-frequency antenna and the waveguide structure are assigned to a channel of the radio-frequency chip, the additional radio-frequency antenna and the additional waveguide structure are assigned to an additional channel of the radio-frequency chip, and the channel and the additional channel are different, nor would it have been obvious to one of ordinary skill in the art to do so.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844